Case: 3:18-cr-00073-TMR Doc #: 88 Filed: 05/01/19 Page: 1 of 2 PAGEID #: 272




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


     UNITED STATES OF AMERICA               :

                Plaintiff,                  :     CASE NO: 3:18 CR 0073 - 4

     -vs.-                                  :     Judge Thomas M. Rose

     WILLIAM LAMBERT                        :

                Defendant.              :
                  _______________________________________________

                            MOTION TO CONTINUE HEARING
                     ________________________________________________

         Now comes Defendant, William Lambert, by and through counsel, and

     respectfully moves this Honorable Court to continue the Change of Plea Hearing,

     scheduled for May 1, 2019 at 2:30 p.m. Counsel for Defendant has had an unexpected

     medical emergency. United States Attorney has been made aware of request and has

     no objection.
Case: 3:18-cr-00073-TMR Doc #: 88 Filed: 05/01/19 Page: 2 of 2 PAGEID #: 273



                                               Respectfully submitted,



                                               /s/ Nicholas G. Gounaris ____________
                                               NICHOLAS G. GOUNARIS (0064527)
                                               Gounaris Denslow Abboud Co., LPA
                                               Attorney for Defendant, William Lambert
                                               130 West Second Street, Suite 2000
                                               Dayton, OH 45402
                                               Telephone (937) 222-1515
                                               Facsimile (937) 222-1224
                                               E-Mail nick@gafirm.com




                                  CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing document with the Clerk of
     Court, Southern District of Ohio using the CM/EMF system which on the date of filing
     will send notification of such filing to all counsel of record.


                                               /s/ Nicholas G. Gounaris___
                                               NICHOLAS G. GOUNARIS
